37 So. 3d 292 (2010)
John A. VICKERS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-147.
District Court of Appeal of Florida, Second District.
April 7, 2010.
John A. Vickers, pro se.
KELLY, Judge.
John A. Vickers challenges a final order summarily denying his "motion to vacate conviction of condition # 5," treated as a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm the postconviction court's order but write to clarify that Mr. Vickers' motion, filed more than nine years after his judgment and sentence became final, was untimely and should have been denied for that reason alone. See Fla. R.Crim. P. 3.850(b).
Affirmed.
KHOUZAM and CRENSHAW, JJ., Concur.